DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed February 19, 2021.  Claims 1, 4, 5, 8, 9, 12, 13, and 16 are still pending in the present application. This Action is made FINAL.

		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9, 11-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagasaka et al. (US 2018/0014249).
Regarding claim 1, Nagasaka teaches a wireless communication method, comprising: 
receiving, by a second communication node, a paging occasion offset transmitted by a first communication node (UE receives configuration from MME 300.  Configuration includes radio frame header and paging cycle – FIG. 8, par [0087], [0097], [0098], FIG. 9 step S220. Radio frame header or Extended SFN reads on claimed “occasion offset” – par [0077], [0089]) the paging occasion offset is configured to adjust the time domain position of the paging occasion (the UE 100 determines the paging frame, based on, in addition to the SFN and the DRX cycle, the radio frame header. Specifically, the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle – par [0089]. The UE 100 (and the eNB 200) calculates the Paging Occasion (PO) and a Paging Frame (PF) which is a radio frame that may include the Paging Occasion – par [0066]),
calculating, by the second communication node, a time domain position of a paging occasion according to the paging occasion offset (the UE 100 determines the paging frame, based on, in addition to the SFN and the DRX cycle, the radio frame header. Specifically, the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle – par [0089]. The UE 100 (and the eNB 200) calculates the Paging Occasion (PO) and a Paging Frame (PF) which is a radio frame that may include the Paging Occasion – par [0066]), the paging occasion including a group of paging resources  (A frame includes subframes each of which includes resources blocks – par [0060]. The UE 100 (and the eNB 200) calculates the Paging Occasion (PO) and a Paging Frame (PF) which is a radio frame that may include the Paging Occasion – par [0066]); and 
receiving, by the second communication node, paging downlink control information transmitted by the first communication node within the paging occasion offset (MME notifies the eNB 200 of the paging… the eNB 200 notifies the paging message in the paging frame determined by using the radio frame header included in the configuration information – par [0103], [0105], FIG. 9 step S240, S250). 
		Regarding claim 4, Nagasaka teaches claim 1 and further teaches wherein calculating a time domain position of a paging occasion further comprises: calculating, by the second communication node, a starting radio frame number corresponding to the paging occasion according to the paging occasion offset (the UE 100 determines the paging frame, based on, in addition to the SFN and the DRX cycle, the radio frame header. Specifically, the UE 100 determines the paging frame, based 
Regarding claim 5, Nagasaka teaches a wireless communication apparatus (FIG. 9, UE 100), comprising: 
a calculation device configured to calculate a time domain position of a paging occasion, the paging occasion according to a paging occasion offset (the UE 100 determines the paging frame, based on, in addition to the SFN and the DRX cycle, the radio frame header. Specifically, the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle – par [0089]. The UE 100 (and the eNB 200) calculates the Paging Occasion (PO) and a Paging Frame (PF) which is a radio frame that may include the Paging Occasion – par [0066]. Radio frame header or Extended SFN reads on claimed “occasion offset” – par [0077], [0089]) the paging occasion offset is configured to adjust the time domain position of the paging occasion (the UE 100 determines the paging frame, based on, in addition to the SFN and the DRX cycle, the radio frame header. Specifically, the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle – par [0089. The UE 100 (and the eNB 200) calculates the Paging Occasion (PO) and a Paging Frame (PF) which is a radio frame that may include the Paging Occasion – par [0066]); and 
a receiving device configured to receive the paging occasion offset transmitted by a communication node (UE receives configuration from MME 300.  Configuration includes radio frame header and paging cycle – FIG. 8, par [0087], [0097], [0098], FIG. 9 step S220. Radio frame header or Extended SFN reads on claimed “occasion offset” – par [0077], [0089]), and receive paging downlink control information transmitted by a communication node within the paging occasion (MME notifies the eNB 200 of the paging… the eNB 200 notifies the paging message in the paging frame determined by 
Regarding claim 8, Nagasaka teaches claim 5 and further teaches wherein the calculating device is further configured to: calculate a starting radio frame number corresponding to the paging occasion according to the paging occasion offset (the UE 100 determines the paging frame, based on, in addition to the SFN and the DRX cycle, the radio frame header. Specifically, the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle – par [0089. The UE 100 (and the eNB 200) calculates the Paging Occasion (PO) and a Paging Frame (PF) which is a radio frame that may include the Paging Occasion – par [0066]). 
Regarding claim 9, Nagasaka teaches a wireless communication method, comprising: 
calculating, by a first communication node, a time domain position of a paging occasion according to a paging occasion offset (the eNB 200 uses the radio frame header included in the configuration information to determine the paging frame for notifying the paging message addressed to the UE 100 - par [0102]. The UE 100 (and the eNB 200) calculates the Paging Occasion (PO) and a Paging Frame (PF) which is a radio frame that may include the Paging Occasion – par [0066]. Radio frame header or Extended SFN reads on claimed “paging occasion offset” – par [0077], [0089]), the paging occasion offset is configured to adjust the time domain position of the paging occasion (the UE 100 determines the paging frame, based on, in addition to the SFN and the DRX cycle, the radio frame header. Specifically, the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle – par [0089. The UE 100 (and the eNB 200) calculates the Paging Occasion (PO) and a Paging Frame (PF) which is a radio frame that may include the Paging Occasion – par [0066]); and 
transmitting, by the first communication node to a second communication node, paging downlink control information within the paging occasion (MME notifies the eNB 200 of the paging… 
Regarding claim 12, Nagasaka teaches claim 9 and further teaches wherein calculating a time domain position of a paging occasion further comprises: calculating, by the second communication node, a starting radio frame number corresponding to the paging occasion according to the paging occasion offset (the eNB 200 uses the radio frame header included in the configuration information to determine the paging frame for notifying the paging message addressed to the UE 100 - par [0102]. The UE 100 (and the eNB 200) calculates the Paging Occasion (PO) and a Paging Frame (PF) which is a radio frame that may include the Paging Occasion – par [0066]). 
Regarding claim 13, Nagasaka teaches a wireless communication apparatus (FIG. 9 - eNB), comprising: 
a calculation device configured to calculate a time domain position of a paging occasion according to a paging occasion offset (the eNB 200 uses the radio frame header included in the configuration information to determine the paging frame for notifying the paging message addressed to the UE 100 - par [0102]. The UE 100 (and the eNB 200) calculates the Paging Occasion (PO) and a Paging Frame (PF) which is a radio frame that may include the Paging Occasion – par [0066]. Radio frame header or Extended SFN reads on claimed “paging occasion offset” – par [0077], [0089]), the paging occasion offset is configured to adjust the time domain position of the paging occasion (the UE 100 determines the paging frame, based on, in addition to the SFN and the DRX cycle, the radio frame header. Specifically, the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle – par [0089. The UE 100 (and the eNB 200) calculates the Paging Occasion (PO) and a Paging Frame (PF) which is a radio frame that may include the Paging Occasion – par [0066]); and 
a transmitting device configured to transmit, to a communication node, paging downlink control information within the paging occasion (MME notifies the eNB 200 of the paging… the eNB 200 notifies the paging message in the paging frame determined by using the radio frame header included in the configuration information – par [0103], [0105], FIG. 9 step S240, S250). 
Regarding claim 16, Nagasaka teaches claim 13 and further teaches wherein the calculation device is further configured to: calculate a starting radio frame number corresponding to the paging occasion according to the paging occasion offset (the eNB 200 uses the radio frame header included in the configuration information to determine the paging frame for notifying the paging message addressed to the UE 100 - par [0102]. The UE 100 (and the eNB 200) calculates the Paging Occasion (PO) and a Paging Frame (PF) which is a radio frame that may include the Paging Occasion – par [0066]). 

Response to Arguments
Applicant's arguments filed September 21, 2020,  have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, Applicant argues that Nagasaka does not teach the limitation “adjusting the time domain position of the paging occasion” as required by claim 1 (Remarks, page 6) because UE only “calculates a paging frame that includes a paging occasion according to a radio frame header” (Remarks, page 6)).
The Examiner respectfully disagree. As mentioned in the office action, and noted by Applicant UE “calculates paging a paging frame calculates the Paging Occasion (PO) and a Paging Frame (PF) which is a radio frame that may include the Paging Occasion” (see paragraph [0066]). Both PF and PO represent time related to a page. In Nagasaka, the paging frame is determined “based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle” (paragraph [0089]). Also it should be noted that, “the radio frame takes a value of “0, 1, 2...”...  A maximum value of the radio frame header is 8434…” (paragraph [0080]). Clearly radio frame header is a variable parameter, which is understood to cause different corresponding values of paging frame (since the paging frame is determined based on the radio frame header). Clearly this teaches an adjustment of paging radio frame according to the radio frame header.
Further, Nagasaka teaches paging frame cannot be appropriately determined without using the radio frame header (paragraph [0020], [0093]) which clearly teaches an adjustment of calculation of paging frame for an appropriate determination of paging frame.
Further Applicant argues, Nagasaka fails to teach “adjusting the time domain position of the paging occasion” because “radio frame header” is only “used to acquire an extended SNF…” and therefore, not to adjust “adjusting the time domain position of the paging occasion” (Remarks, page 6-7).
While is true that in Nagasaka, radio frame header is used to calculate an extended SNF (paragraph [0080]), Nagasaka further teaches “UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header…” (paragraph [0089]). 
In other words, value of paging frame is appropriately calculated based on extended SFN which is based on the radio frame header.
Therefore, the Examiner submits that Nagasaka teachings still anticipate claim 1 and similarly 9 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2011/0051668).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/QUOC THAI N VU/               Primary Examiner, Art Unit 2642